DISSENTING OPINION BY
FITZGERALD, J.:
I respectfully dissent.
First, I agree with Appellant’s argument that the record does not establish on which charge the jury in the first trial reached a verdict. “The determination of whether to declare a mistrial after jeopardy has attached is one of utmost importance since the defendant has a substantial interest in having his fate determined by the jury first impaneled.” Commonwealth v. McCord, 700 A.2d 938, 943 (Pa.Super.1997). In considering whether the defendant consented to the grant of a mistrial on certain charges, the McCord Court gave him “the benefit of the doubt, given the importance of his constitutional rights.” Id. at 943 n. 4.
At the first trial, the jury foreperson’s identification of the charge was set forth as follows:
THE COURT: All right. Identify for me the counts that the jury has been able to reach a verdict on.
THE FOREPERSON: Well, I don’t have the paper in front of me. So, it’s the one in the middle, Theft — I think the one that says Theft — Theft by Unlawful Taking.
THE COURT: Early in the deliberations you indicated there was a stalemate at that time; and, again, try to answer this Yes or No. Is the issue with regard to the remaining two counts the same issue, do you believe?
THE FOREPERSON: Yes.
N.T. Court’s Colloquy, 9/4/08, at 2. As the majority notes, the jury verdict slip is not included in the certified record. Furthermore, a transcript of the court’s jury instructions — which may have indicated the order in which the charges were presented to the jury — is not included in the record. I find that the inability to determine the order of the charges as presented to the jury, coupled with the foreperson’s equivocalness, creates enough uncertainty that we are obligated to give Appellant “the benefit of the doubt.”1 See McCord, 700 A.2d at 943. Thus, I do not agree that the record establishes on which charge the first jury reached a verdict. Accordingly, I would hold the trial court erred in declaring a mistrial for all three charges, and accordingly trial counsel provided ineffective assistance of counsel for failing to raise a double jeopardy claim as to all three charges and any lesser-included charges. See Pa.R.Crim.P. 648(D); McCord, 700 A.2d at 945.
Second, I disagree with the majority’s conclusion that theft by unlawful taking is a lesser included offense of receiving stolen property (“RSP”).2 Theft by unlawful taking of movable property includes an *66essential element not in RSP: the intent to deprive the owner of the property. RSP requires no such intent; instead, the mens rea in RSP is knowing or believing the property has been stolen. Compare 18 Pa.C.S. § 3921(a) with 18 Pa.C.S. § 3925(a); see Commonwealth v. Barber, 940 A.2d 369, 377 (Pa.Super.2007) (“[I]f all essential elements of one crime are also essential elements of a second crime, and if such second crime also requires proof of elements that the first does not, then the first is a lesser included offense of the second, and although a defendant may be tried and convicted of both, separate punishments may not be imposed for each such conviction.”). Additionally, I would disagree with the proposition implicit in the majority’s holding: that two offenses can each be lesser included of the other.3 The nature, or definition, of lesser and greater included offenses requires that one offense — the greater offense — contains an element that is not in the other.
For the foregoing reasons, I respectfully dissent from the majority.

. The property at issue in Appellant’s theft by unlawful taking and RSP charges was the victim’s ATM card.


. As the majority states, this Court has held that receiving stolen property ("RSP”) is a lesser included offense of theft by unlawful taking. See Commonwealth v. Rippy, 732 A.2d 1216, 1224 (Pa.Super. 1999), overruled on other grounds by Commonwealth v. Andrews, 564 Pa. 321, 768 A.2d 309 (Pa.2001).